 REIN COMPANY537adopts the findings and recommendations of the Regional Director inview of the Board's long-established policy, absent unusual circum-stances, not to interfere with the Regional Director in the exercise ofhis discretion in making arrangements with respect to the conduct ofelections and the counting of ballots.Accordingly, as it appears thatthe Petitioner has secured a majority of the valid votes cast in the elec-tion, we shall certify the Petitioner as the bargaining representativeof the employees in the appropriate unit.[The Board certified Rice. Workers Local 321, National Agricul-turalWorkers Union, AFL, as the designated collective-bargainingrepresentative of the employees of the Employer in the unit foundappropriate.]REIN COMPANYandHOUSTON PRINTINGPRESSMEN&ASSISTANTS'UNION No. 71,INTERNATIONAL PRINTINGPRESSMEN&ASSISTANTS'UNION OF NORTH AMERICA, AFL, PETITIONER.Case No. 39-RC-7928.February 8,1955Supplemental Decision,Order,and Direction of Second ElectionOn June 25, 1954, pursuant to the Board's Decision and Directionof Election,' an election by secret ballot was conducted under the di-rection and supervision of the Regional Director for the SixteenthRegion, among the employees in the unit heretofore found appropri-ate.At the conclusion of the election, a tally of ballots was furnishedthe parties.The tally shows that of approximately 42 eligible voters,39 cast ballots, of which 12 were for the Petitioner, 21 were againstthe Petitioner, and 6 were challenged.On June 30, 1954, the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with the Rules andRegulations of the Board, the Regional Director conducted an inves-tigation of the objections and, on July 26, 1954, issued and served onthe parties his report on objections to conduct affecting results of elec-tion, in which he found merit in the Petitioner's objections, and recom-mended that the Board set aside the election.Thereupon the Em-ployer filed exceptions to the Regional Director's report.In his report, the Regional Director found that on the day beforethe election the Employer posted on its bulletin board a 7-page letterto the employees, and also placed copies of the letter on the desks ofdepartmental foremen where they were picked up by the employees.The final paragraph of the letter reads as follows :The law of the land does not require the Rein Company after anelection to negotiate its present benefits into the contract that the1 Rein Company,108 NLRB 598.111 NLRB No. 89. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion presents.In the case of the National Labor RelationsBoard vs. Nash Finch, 211 Federal Reporter Second Series page622, of the Court of Appeals of the United States, held that itwas not unfair for the employer to tell the employees in advanceof an election such benefits voluntarily given in the past wouldbe discontinued.We deem it only fair to tell you that we havethis right and that we do not propose to do anything but startfrom scratch if the union becomes your bargaining agent, butwe will negotiate collectively as required by the law but will notfeel bound to voluntarily offer in any contract which the unionmay negotiate any benefits which may have heretofore been given.The Regional Director found that the entire letter, except for thequoted portion, contained customary campaign propaganda.How-ever, he found that the final paragraph clearly advised the employeesthat the existing employee benefits would be discontinued, prior tobargaining, if the Petitioner was certified as bargaining agent, andconstituted a threat to the employees of loss of certain benefits.Hefound that such threats interfered with the employees' freedom ofchoice in the selection of a bargaining representative, and therefore,recommended that the election be set aside.The Employer, in its exceptions, contends in pertinent part, thatthe letter states that it will negotiate collectively as required by law,but that it will not feel bound to voluntarily offer any benefits, otherthan those which the Union may negotiate into its contract. It fur-ther argues that the letter merely stated a privilege granted under thelaw and that it is not unlawful for an employer to make known toemployees those things it had a legal right to do.We do not agree with the Employer, or our dissenting colleague,that the quoted portion of the letter conveyed the impression that theexisting employee benefits would be discontinued only after bargain-ing with the Petitioner, if it won the election, and if the Petitionerwas unsuccessful in its efforts to negotiate existing benefits into thecontract.The Employer's statement to the employees that it coulddiscontinue existing benefits, followed by its announced intention tostart negotiations "from scratch" if the Petitioner became their bar-gaining agent, and its reference to benefits "heretofore" given, makeit clear to us, as it must have been to the employees, that the Employerthreatened to discontinue existing employee benefits, prior to bargain-ing, if the Petitioner was certified as bargaining agent.22 The Employer's reliance on theNash-Finchcase to support its position that it wasnot unfair to tell the employees in advance of an election such benefits voluntarily givenin the past would be discontinued, is clearly without merit.In theNash-Finchcase, theCourt found that the Employer did not commit an unfair labor practice by withdrawingcertain benefits and a Christmas bonusafterthe Employer entered into a collective-bar-gaining agreement which made no mention of such benfits REIN COMPANY539Accordingly,we find that, by such threats to the employees of theloss of certain existing benefits, the Employer interfered with the em-ployees' freedom of choice in the selection of a bargaining representa-tive.We shall order that the election be set aside and direct that anew electionbe held.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]MEMBER DODGERS,dissenting:Like my colleagues,I have read with great care the final paragraphin the Employer's 7-page letter to the employees.However, I cannotagree with them in their construction of the tenor and purport of thatparagraph,or in their conclusion as to its reasonably foreseeable effecton the employees.In the paragraph in question the Employer discusses a court ofappeals decision in the first two sentences,and in the third sentencemakes the statement that it does not propose"to do anything but startfrom scratch if the union becomes your bargaining representative."In the very same sentence,the Employer adds-and I deem this sig-nificant-that"we will negotiate collectively as required by the lawbut will not feel bound to voluntarily offer in any contract which theunion may negotiate any benefits which may have heretofore beengiven."The majority seizes upon the first part of the sentence to reachthe conclusion that the "Employer threatened to discontinue existingemployee benefits, prior to bargaining,if the Petitioner was certifiedas bargaining agent."But the Employer did not say anything of thekind.It seems only fair to read the sentence in its entirety in whichhe indicates that in the course of collective bargaining"as requiredby the law" he is free to make any offer of terms and conditions of em-ployment that he sees fit. It is crystal clear that he was privileged tostate his position that he did not have to approach the bargainingtable inhibited by what had transpired before the advent of the union,and that he could indeed"start from scratch," which is, of course, whatparties characteristically do when they sit down to bargain.The error in the majority's reasoning,it seems to me, is to importa meaningto plain language that is wholly unwarranted.Thus, al-though practically all of a 7-page letter is conceded to contain custom-ary campaign propaganda protected by Section 8 (c) of the Act, andtherefore no basis for setting aside the election,a portion of a sentenceat the very end of the document is singled out as having a coerciveeffect on the employees.I regard this as nothing more than "strainingat a gnat"to achieve the result that the majority does here.Even theportion of the sentence that is seized upon hardly furnishes a reason-able basis for this conclusion,but to wrench it out of context from 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat immediately follows is patently indefensible.Nor do I believethat the majority gain any greater cogency from the fact that theEmployer may have misconstrued theNash-Finchdecision.I canfind no warrant for setting aside an election because of a misinterpre-tation of a decision.The test, as the Board has repeatedly held, iswhether the statements made in the course of a preelection campaignwere reasonably calculated to interfere with the employees' freedomof choice.'Applying that test to the facts under consideration, I haveno alternative but to dissent from the majority's finding.'NationalFurev tore Mangefactor img Company, Inc,106 NLRB 1300.CLAYTON&LAMBERTMANUFACTURINGCOMPANY,ORDNANCE DIVISIONandLODGE 681, DISTRICT 27, INTERNATIONAL ASSOCIATION OFTvL4-CHINISTS,AFL, PETITIONER.Case No. 9-RC-2123.Februafry8,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLaborRelations Act, a hearing was held before Harold M. Kennedy, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Contract-Bar IssueThe Steelworkers moved to dismiss the petition on the ground thatthe current contract bars an election of` representatives at this time.The contract provides that it is to be effective until December 20,1953, but that 60 days prior to that date the parties thereto shallcommence negotiations looking to the execution of a new contract totake effect upon the expiration date of the existing contract.The1Fall City Carpenters District Council, United Brotherhood of Carpenters and Joinersof America, and Millwrights, Conveyors, and Machinery Erectors, Local Union 2209, AFL,affiliatedwith the Fall City Carpenters District Council, were permitted to intervene onthe basis of cards signed by 23 of the 38 employees involved, authorizing the Millwrights,Conveyors and Machinery Erectors,Local Union 2209, to represent them for purposes ofcollective bargainingLocal Union No. 4811, United Steelworkers of America, CIO, was allowed to interveneon the basis of its contractual interest in the employees herein involved.111 NLRB No. 91.